INOVA TECHNOLOGY RESTATEMENTS A summary of the adjustments for all periods is in the spreadsheet below: Cumulative Cum Cum Cumulative effect to Amortization Management fee Total amort Mgt fee earnings effect restate 7/05 20,036 30,000 50,036 20,036 30,000 50,036 50,036 10/05 30,054 45,000 75,054 50,089 75,000 125,089 125,089 1/06 30,054 45,000 75,054 80,143 120,000 200,143 200,143 4/06 30,054 45,000 75,054 110,196 165,000 275,196 275,196 7/06 30,054 45,000 75,054 140,250 210,000 350,250 350,250 10/06 30,054 45,000 75,054 170,303 255,000 425,303 425,303 1/07 30,054 15,000 45,054 200,357 270,000 470,357 470,357 4/07 30,054 30,054 230,410 270,000 500,410 500,410 7/07 30,054 30,054 260,464 270,000 530,464 530,464 10/07 30,054 30,054 290,517 270,000 560,517 560,517 1/08 30,054 30,054 320,571 270,000 590,571 590,571 4/08 30,054 30,054 350,624 270,000 620,624 90,000 7/08 10,018 10,018 360,642 270,000 630,642 90,000 10/08 0 - 360,642 270,000 630,642 90,000 360,642 270,000 630,642 * This table respresents the changes originally identified for WB equity/management fee/amortization only UNITED STATES SECURITIES
